Townley, J.
This action is brought by a general contractor to restrain the defendant labor union from interfering with its members engaged in doing masonry work on Public School No. 85 under a subcontract. A dispute has arisen between the plaintiff and the defendant as to the propriety of subletting masonry work on this building. The union for some time has adopted a policy hostile to such subletting by contractors and has agreements with a number of contractors in furtherance of that policy. Plaintiff is not a party to any such agreement, but in fact has not hitherto sublet its contracts. When plaintiff refused to recognize this policy defendant notified its members to stop work. The defendant by the order appealed from has been restrained generally from interfering with its members engaged in doing masonry work under this contract. There is no showing that the defendant, in inducing its members to stop work on this building, has been guilty of any conduct which would justify a granting of an injunction within the rules established by our courts. (See Stillwell Theatre, Inc., *537v. Kaplan, 259 N. Y. 405; Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 id. 260.)
There is accordingly no adequate basis for the injunctive order appealed from.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied.
Finch, P. J., Martin, O’Malley and Sherman, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied.